
	

113 HR 5387 IH: To designate the facility of the United States Postal Service located at 14373 Manchester Road in St. Louis, Missouri, as the “Sgt. Zachary M. Fisher Post Office”.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5387
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mrs. Wagner (for herself, Mr. Clay, Mr. Luetkemeyer, Mrs. Hartzler, Mr. Cleaver, Mr. Graves of Missouri, Mr. Long, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 14373 Manchester Road in
			 St. Louis, Missouri, as the Sgt. Zachary M. Fisher Post Office.
	
	
		1.Sgt. Zachary M. Fisher Post Office
			(a)DesignationThe facility of the United States Postal Service located at 14373 Manchester Road in St. Louis,
			 Missouri, shall be known and designated as the Sgt. Zachary M. Fisher Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Sgt. Zachary M. Fisher Post Office.
			
